 1 McGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          Case No. 2:19-cr-00035 GEB

12                                Plaintiff,
                                                        STIPULATION AND PROTECTIVE ORDER
13                          v.                          REGULATING DISCOVERY

14   HENRY BENSON and
     ROSELLE CIPRIANO,
15                               Defendants.

16

17          Pursuant to Federal Rule of Criminal Procedure 16(d), the United States, by and through

18 Assistant U.S. Attorney Cameron L. Desmond, Defendant Henry Benson, by and through his counsel of

19 record, Olaf Hedberg, and Roselle Cipriano, by and through her counsel of record, Jessica Graves,

20 (“Defendants” and “Defense Counsel”), stipulate and agree, and respectfully request that the Court order

21 as follows.

22          1.      As of the date of this stipulation and order, the Government has produced discovery to

23 the Defendants identified as subsections of Bates numbers BENSO_CIPRI_000001 through

24 BENSO_CIPRI_000745.

25          2.      This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

26 Criminal Procedure, and its general supervisory authority;
27          3.      The Government has in its possession additional discovery that may be required under its

28 discovery obligations, but even if not required, may facilitate the Defendants’ trial preparation. This


      STIPULATION AND ORDER REGULATING                   1
30    DISCOVERY
 1 discovery will be considered “Protected Material” as described in this stipulation and order, as will any

 2 other discovery marked as Protected Material.

 3          4.      This material consists of audio recordings and photographs that contain personal

 4 identifying information, sensitive law enforcement techniques, or which identify a law enforcement

 5 undercover agent by voice.

 6          5.      The purpose of this stipulation and order is to establish the procedures that must be

 7 followed by Defense Counsel, any designated employees, and any other individual who receives access

 8 to any Protected Material in this case and the information therein.

 9          6.      The Government shall produce the aforementioned Protected Material to Defense

10 Counsel, designating the discovery with the bates prefix, “BENSON_PM_.” This discovery, and any

11 subsequent material discovered by the Government to Defense Counsel using the bates-prefix, shall be

12 considered Protected Material.

13          7.      All Protected Material in this case is now and will forever remain the property of the

14 Government. It is entrusted to Defense Counsel only for purposes of representing his/her Defendant

15 during the pendency of this case.

16          8.      Defense Counsel shall not give any Protected Material to any person other than Defense

17 Counsel’s staff assisting in preparation of the present case. The term “staff” shall explicitly include only

18 attorneys, paralegals, legal assistants, retained experts, and investigators assisting Defense Counsel in

19 the present matter. The term excludes any other defendant in this matter (uncharged or otherwise) or

20 any other pending matter against the Defendants; any person involved in any case in which discovery

21 concerning the Defendants is produced; and any other person other than those specifically authorized to

22 see Protected Material under this paragraph.

23          9.      Any person receiving access to the Protected Material from Defense Counsel shall be

24 bound by the same obligations as Defense Counsel and, further, may not give any Protected Material to

25 anyone.

26          10.     No members of any of the Defendants’ family, friends of the Defendants, personal or

27 professional associates of the Defendants, or any other person affiliated with the Defendants shall be

28 given access to any Protected Material or its contents in any manner, for any reason.


      STIPULATION AND ORDER REGULATING                   2
30    DISCOVERY
 1          11.     Defense Counsel may make copies of Protected Material and may take written or typed

 2 notes summarizing it in connection with preparation of the case. If necessary to the litigation of the

 3 instant matter, Defense Counsel may also have audio or video forms of Protected Material transcribed.

 4 All notes, copies, duplicates, summaries, transcripts, or other representations of or concerning the

 5 information in the Protected Material comprises “Protected Material” itself, must be affixed with the

 6 corresponding bates numbers and the “Protected Material” ledger, and is subject to all terms of this

 7 stipulation and order.

 8          12.     Defense Counsel shall maintain a list of persons to whom any Protected Material is being

 9 or has been given. Such persons shall be provided with a copy of the executed version of this stipulation

10 and order, shall sign their full names to a copy, and shall in writing acknowledge that they understand its

11 terms and are bound by it. If Defense Counsel is replaced for any reason, or if new counsel is appointed

12 in any phase of the matter, the new counsel shall not have access to any Protected Material until and

13 unless they sign a copy of this stipulation and order, under the terms described in this paragraph.

14          13.     Defense Counsel may use the Protected Material in the defense of his/her Defendant in

15 the instant case in any manner deemed essential to adequately represent him or her (i.e., in motions that

16 are filed under seal, if necessary; in ex-parte applications as may be needed; and in reproducing and

17 summarizing Protected Material for use in trial preparation summaries, exhibits and as evidence, as may

18 be needed), consistent with this stipulation and order as it shall be originally prepared and signed.

19          14.     In the event Defense Counsel needs to use any Protected Material in a manner not

20 authorized under this stipulation and order, Defense Counsel is entitled to seek to have this stipulation

21 and order amended by the District Court, after having given notice to counsel for the Government, in a

22 hearing before the District Court, in order to meet the obligations under the Sixth Amendment to the

23 United States Constitution.

24          15.     Defense Counsel and any authorized members of Defense Counsel’s staff are authorized

25 to review with his/her Defendant the contents of the Protected Material. Defense Counsel and

26 authorized members of her staff, however, are prohibited from in any way giving his/her Defendant any
27 Protected Material or any memorialization of the content of any of it, such as: any of the Protected

28 Material itself; copies of any of the Protected Material; copies of excerpts of any of the Protected


      STIPULATION AND ORDER REGULATING                   3
30    DISCOVERY
 1 Material; or summaries of any of the Protected Material. This prohibition will not extend to the

 2 Defendant viewing the Protected Material in open court should any of these materials or summaries

 3 thereof be used in the litigation of this case.

 4                                                      Respectfully Submitted,
 5                                                      McGREGOR W. SCOTT
                                                        Acting United States Attorney
 6
     DATE: March 22, 2019                               /s/ CAMERON L. DESMOND____
 7                                                      CAMERON L. DESMOND
                                                        Assistant U.S. Attorney
 8

 9
     DATE: March 22, 2019                               /s/ OLAF HEDBERG
10                                                      OLAF HEDBERG
                                                        Counsel for Henry Benson
11

12
     DATE: March 22, 2019                               /s/ JESSICA GRAVES
13                                                      JESSICA GRAVES
                                                        Counsel for Roselle Cipriano
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION AND ORDER REGULATING                 4
30    DISCOVERY
 1                                                      ORDER

 2          Based upon the agreement of the parties and pursuant to Rule 16(d) of the Federal Rules of

 3 Criminal Procedure, the Court adopts the proposed stipulation regulating certain discovery in this case.

 4 IT IS HEREBY ORDERED that each of the terms described in the stipulation of the parties shall govern

 5 the Protective Material as defined in the stipulation in this case.

 6          IT IS SO ORDERED.

 7
     Dated: March 22, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



30
